Citation Nr: 1036538	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected 
peripheral neuropathy of the left upper extremity for the portion 
of the appeal period prior to July 30, 2009.  

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the left upper 
extremity for the portion of the appeal period from July 30, 
2009.

3.  Entitlement to a compensable evaluation for service-connected 
peripheral neuropathy of the right upper extremity for the 
portion of the appeal period prior to July 30, 2009.  

4.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the right upper 
extremity for the portion of the appeal period from July 30, 
2009.

5.  Entitlement to a compensable evaluation for service-connected 
peripheral neuropathy of the left lower extremity for the portion 
of the appeal period prior to July 30, 2009.  

6.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity for the portion of the appeal period from July 30, 
2009.

7.  Entitlement to a compensable evaluation for service-connected 
peripheral neuropathy of the right lower extremity for the 
portion of the appeal period prior to July 30, 2009.  

8.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity for the portion of the appeal period from July 30, 
2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 
1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's neurological symptoms were related to his diabetic 
neuropathy prior to July 30, 2009.

2.  The competent evidence of record shows the Veteran's 
peripheral neuropathy of the upper extremities manifested by 
symptoms of decreased sensation, dropping objects, and a glove-
like distribution of neuropathy for the portion of the appeal 
period from July 30, 2009.

3.  The competent evidence of record shows that the Veteran's 
peripheral neuropathy of the lower extremities manifested by 
symptoms of numbness, tingling, difficulty walking, tripping at 
times, decreased sensation, and a stocking-like distribution of 
neuropathy for the portion of the appeal period from July 30, 
2009.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected peripheral neuropathy of the bilateral upper 
extremities have not been approximated for the portion of the 
appeal period prior to July 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.124a, Diagnostic Code 8716 (2009).  

2.  The criteria for an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the bilateral upper 
extremities have not been met or approximated for the portion of 
the appeal period from July 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.124a, Diagnostic Code 8716 (2009).  

3.  The criteria for a compensable evaluation for service-
connected peripheral neuropathy of the bilateral lower 
extremities have not been approximated for the portion of the 
appeal period prior to July 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.124a, Diagnostic Code 8720 (2009).  

4.  The criteria for an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the bilateral lower 
extremities have not been met or approximated for the portion of 
the appeal period from July 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.124a, Diagnostic Code 8720 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In June 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claims.  Specifically, the Board 
ordered the AMC to schedule the Veteran for a VA examination in 
order to determine the nature of the Veteran's service-connected 
peripheral neuropathies.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
When remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  VA afforded the Veteran with an adequate medical 
examination in July 2009.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the June 2009 
remand.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In December 2005 and July 2009 correspondence, the RO advised the 
Veteran of what the evidence must show to establish entitlement 
to an increased rating for his claimed disorders and described 
the types of evidence that the Veteran should submit in support 
of his claims.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claims.  The July 2009 VCAA notice 
letter also described the elements of degree of disability and 
effective date.  As part of that notice, the RO told the Veteran 
that disability ratings usually range from zero to 100 percent 
depending on the disability involved and based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment.  
In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the necessity 
of providing on his own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  The letters also notified the Veteran that, should 
an increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and included 
examples of pertinent medical and lay evidence that the Veteran 
may submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  
    
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in March 2006 
and July 2009, obtained the Veteran's VA and private medical 
records, and associated the Veteran's service treatment records 
(STRs) and Social Security Administration (SSA) records with the 
claims file to the extent possible.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are, collectively, more 
than adequate, as they were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints about 
his disabilities and the objective findings needed to rate the 
disabilities.   

Besides the aforementioned private treatment and SSA records, the 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria 

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran filed a claim for an increased evaluation for his 
peripheral neuropathy of the bilateral upper and lower 
extremities in December 2005.  In a July 2006 rating decision, 
the RO continued noncompensable disability ratings for each 
extremity.  Then, after the Board's remand, the AMC's June 2010 
rating decision increased each extremity's disability rating to 
10 percent.  The AMC evaluated the Veteran's upper extremities 
separately under 38 C.F.R. § 4.124a, Diagnostic Code 8716, which 
concerns paralysis of the ulnar nerve, and his lower extremities 
separately under 38 C.F.R. § 4.124a, Diagnostic Code 8720, which 
concerns paralysis of the sciatic nerve.  

Under Diagnostic Code 8716, mild incomplete paralysis of either 
extremity is assigned a 10 percent disability rating.  A 30 
percent disability rating is warranted if moderate incomplete 
paralysis is present, and a 40 percent disability rating is 
warranted for severe incomplete paralysis.  Diagnostic Code 8720 
allows for a 10 percent disability rating for mild incomplete 
paralysis, a 20 percent disability rating for moderate incomplete 
paralysis, a 40 percent disability rating for moderately severe 
incomplete paralysis, and a 60 percent disability rating for 
severe incomplete paralysis with marked muscular atrophy.

Shortly before the Veteran filed his claim, he presented for a 
diabetic check up at the Wade Park VA Medical Center in September 
2005.  At this time, he had ulnar neuropathy on the right that 
was modestly helped by gabapentin.  A complete foot exam revealed 
normal visual exam results, normal pedal pulses, and normal 
sensation.  In November 2005, the Veteran underwent an abnormal 
electrodiagnostic examination.  There was evidence of a mild 
demyelinative peripheral neuropathy based on nerve conduction 
velocity studies involving the upper limbs and a superimposed 
severe right ulnar mononeuropathy with demyelination and axonal 
loss localized to the elbow.  

In February 2006, the Veteran complained of weakness and burning 
pain in his ring and small fingers.  He described the pain as 
continuous but worse when flexing his elbow.  An EMG was positive 
for severe right ulnar mononeuropathy with demyelination and 
axonal loss at the elbow on the side, but the Veteran's strength 
was still 4/5 in intrinsics with mild interosseous wasting.  He 
then underwent a right subcutaneous ulnar nerve transposition due 
to an irritated nerve that was compressed from an intermuscular 
septum distally to the two heads of the flexor carpi ulnaris.  
However, it is unclear at best whether this condition and surgery 
were related to the Veteran's diabetic neuropathy.   

The Veteran then underwent his first compensation and pension 
examination in March 2006.  He complained of constant tingling 
and numbness in the back of his right thigh and in the heel of 
his right foot for one month.  The examiner described this as 
multilevel degenerative disc disease and osteoarthritis in the 
lumbosacral spine with low back pain radiating to the right lower 
extremity for more than 10 years.  However, the examiner 
diagnosed the Veteran with right ulnar neuropathy secondary to 
osteoarthritis and osteophytes at the right elbow one month after 
an ulnar nerve transposition, type 2 diabetes mellitus without 
neuropathy, and degenerative disc disease of the lumbosacral 
spine with radiculopathy.  

In June 2008, a doctor of internal medicine wrote a letter 
describing the Veteran's physical state for the Bureau of 
Disability Determination.  The doctor stated that the Veteran was 
diagnosed with diabetes mellitus six years previously and would 
get a tingling sensation at the tips of his fingers and the 
plantar aspect of his feet.  The Veteran also complained of pain 
in both legs, especially at night and in the early morning.  On 
physical examination, the Veteran's deep tendon reflexes were 
reduced bilaterally, but he had no motor or sensory deficits.  
The doctor diagnosed the Veteran with fairly stable diabetes.  
Notably, he did not note any diabetic neuropathy.

Then, the Veteran presented for a medicine outpatient follow up 
at the Wade Park VA Medical Center in September 2008.  He 
complained of an occasional "jerking" of his hand that caused 
him to almost drop objects.  On review, the Veteran had no other 
neurological symptoms except for persistent numbness in the ulnar 
aspect of the right extremity due to an old problem.  He had 
normal proprioception, good grip strength bilaterally, and a 
brief jerk of the left hand on exam.  The attending physician 
described the Veteran's neuropathy as rare, mild upper extremity 
jerking versus "dropping" over one year without any other 
objective findings.  

Finally, the Veteran's second compensation and pension 
examination occurred in July 2009.  The Veteran complained of 
numbness and tingling in his hands and feet since approximately 
2004 that had progressively worsened over the years.  In the 
previous year, the Veteran began to notice that he had difficulty 
walking and would trip at times.  Prolonged standing and walking 
increased the severity of the Veteran's neuropathy of the feet.  
The Veteran also complained that he dropped objects easily.  He 
had no periods of flare ups, developed weakness and fatigue by 
the end of the day, and had no functional loss.  To treat his 
disorder, the Veteran was taking gabapentin that resulted in 
drowsiness.  He experienced parasthesias and dysesthesias but was 
able to do normal routine daily activities.  

A neurological examination showed that the Veteran's hands were 
warm to the touch with both normal hair distribution and normal 
nails.  He had decreased sensation with monofilament testing, 
with monofilament absent as he extended the palmar aspects of 
both hands distally to the fingertips.  The Veteran's vibratory 
sense was also diminished, grip strength was equal bilaterally, 
and proprioception was intact.  Both of the Veteran's feet were 
warm to the touch, had normal hair distribution, and toenails 
that were slightly elongated and discolored.  Dorsalis pedis 
posterior tibial pulses were grade 2/2, no ulcerations were 
present, and the Veteran had absent sensation with monofilament 
testing to the plantar aspects of both feet, of all digits, and 
up to the ankle area.  Vibratory sense was also diminished at the 
medial and lateral malleolus bilaterally and was absent at the 
first metatarsophalangeal joint.  Proprioception was intact, deep 
tendon reflexes were absent at the Achilles reflex.  The examiner 
diagnosed the Veteran with peripheral neuropathy of the upper and 
lower extremities related to his diabetes.  This neuropathy was 
in a glove and stocking-like configuration.

In reviewing the above evidence, the Board finds that the 
Veteran's peripheral neuropathy should be rated as noncompensable 
for the portion of the appeal period prior to July 30, 2009, the 
date of the second compensation and pension examination, because 
there was no evidence he ever had an incomplete paralysis of any 
extremity related to diabetic neuropathy.  For the portion of the 
appeal period from July 30, 2009, the Veteran's diabetic 
neuropathy most closely approximated mild incomplete paralysis in 
each extremity.  The Veteran's peripheral neuropathy caused 
difficulty walking, occasional tripping, and was worsened by 
prolonged standing and walking.  Additionally, the Veteran would 
drop objects, became weak and fatigued by the end of the day, and 
experienced decreased sensation.  However, he did not experience 
any functional loss.  The Board observes that the rating 
criteria dictate that when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree.  
Indeed, the Veteran's biggest disability seemed to be decreased 
sensation.  At the July 2009 compensation and pension 
examination, tibial pulses and proprioception were normal, the 
Veteran's grip strength was equal bilaterally, no ulcerations 
were present, and the Veteran's hands and feet were warm to the 
touch with normal hair distribution.

The Board acknowledges that the words "slight," "moderate," 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities and notes that use of terminology such as "mild to 
moderate" by VA examiners and others is merely an element of 
evidence to be considered by the Board rather than dispositive of 
an issue.  That is, it is the Board's responsibility to evaluate 
all the medical evidence and determine the appropriate rating 
that would compensate the Veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 4.6 
(2009).  Therefore, the Board finds that the Veteran's symptoms 
are productive of only a mild incomplete paralysis because the 
Veteran's tests indicated mostly decreased sensation without any 
functional loss.  The Board further finds that the criteria for a 
20 percent disability rating for peripheral neuropathy of the 
bilateral upper and lower extremities have not been met or 
approximated for the portion of the appeal period from July 30, 
2009.  Therefore, the Veteran's claim is denied. 

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.


ORDER

1.  Entitlement to a compensable evaluation for service-connected 
peripheral neuropathy of the left upper extremity for the portion 
of the appeal period prior to July 30, 2009, is denied.  

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the left upper 
extremity for the portion of the appeal period from July 30, 
2009, is denied.

3.  Entitlement to a compensable evaluation for service-connected 
peripheral neuropathy of the right upper extremity for the 
portion of the appeal period prior to July 30, 2009, is denied.  

4.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the right upper 
extremity for the portion of the appeal period from July 30, 
2009, is denied.

5.  Entitlement to a compensable evaluation for service-connected 
peripheral neuropathy of the left lower extremity for the portion 
of the appeal period prior to July 30, 2009, is denied.  

6.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity for the portion of the appeal period from July 30, 
2009, is denied.

7.  Entitlement to a compensable evaluation for service-connected 
peripheral neuropathy of the right lower extremity for the 
portion of the appeal period prior to July 30, 2009, is denied.  

	(CONTINUED ON NEXT PAGE)



8.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity for the portion of the appeal period from July 30, 
2009, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


